DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-19 are objected to because of the following informalities:  
Claims 17-19 recite “the computer implemented method of claim 15”.  However, claim 15 recites, “the coordinator device”. For purposes of examination, claims 17-19 will be interpreted to depend upon claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations to receiving a request from a coordinated device to execute a first task; identifying a serverless computing environment with an amount of available computing resources; obtaining a processing result; and transmitting the processing result.
The claims recite limitations to receive a request from a coordinated device to execute a first task, identify a serverless computing environment, obtain a processing result, and transmit the processing result., as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a coordinator device” and “a processor “ in claim 1, “a coordinator device” in claim 16, and generic elements such as an data store, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the receiving and obtaining steps are merely data gathering that can be heard or seen. The identifying the available resources encompasses the user searching a table of listed resources. Finally, the transmitting a result can encompass the user conveying the result by voice or writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a coordinator device in claims 6 and 16, and a processor/memory in claim 6, and the generic computer elements of a data store to perform the receiving, identifying, obtaining, and transmitting steps. The coordinator device, processor/memory, and data store are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a coordinator device, a processor/memory, and data store to perform the receiving, identifying, obtaining, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimamura et al. (US PG Pub No. US 2018/0300173 A1).

Regarding claim 1, Shimamura a computer-implemented method comprising: 
receiving, by a coordinator device ([0022] wherein a user machine is used to input a task), a request from a first coordinated device of a plurality of coordinated devices to execute a first task, the first task corresponding to code that is executable on demand in a serverless computing environment ([0016], wherein a piece of code, i.e. task, is uploaded to be executed; [0022]; [0024]); 
obtaining information regarding available computing resources for a plurality of serverless computing environments ([0025-26]), wherein the plurality of serverless computing environments includes a local serverless computing environment associated with the coordinator device and a remote serverless computing environment associated with a service provider ([0026-27], wherein local or remote resources can be utilized); 
identifying, based at least in part on the information regarding available computing resources, a serverless computing environment having an amount of available computing resources needed to execute the first task ([0027]; [0039-40]); 
causing the identified serverless computing environment to execute the first task ([0029] wherein the task is executed); 
obtaining, from the identified serverless computing environment, a processing result corresponding to execution of the first task ([0029], wherein output data of the task is obtained); and 
transmitting the processing result to the coordinated device ([0029]).

Regarding claim 2, Shimamura teaches identifying the serverless computing environment comprises determining that the local serverless computing environment does not have the amount of available computing resources needed to execute the first task ([0027]; [0039-40]).

Regarding claim 3, Shimamura teaches wherein the plurality of computing environments further includes a serverless computing environment associated with a second coordinated device of the plurality of coordinated devices ([0026]; [0029]).

Regarding claim 4, Shimamura teaches wherein causing the identified serverless computing environment to execute the first task comprises transmitting at least a portion of the request to the second coordinated device ([0026]; [0029]).

Regarding claim 6, it is the device claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1 above. 

Regarding claim 7, Shimamura teaches wherein the coordinator device provides at least one of the plurality of serverless computing environments ([0026]).

Regarding claim 8, Shimamura teaches wherein the identified serverless computing environment is a remote serverless computing environment ([0026]).

Regarding claim 9, Shimamura teaches wherein identifying the serverless computing environment is further based at least in part on a performance metric associated with executing the first task ([0036] wherein tasks contain task definitions which comprise constraints).

Regarding claim 10, Shimamura teaches wherein identifying the serverless computing environment is further based at least in part on a work item queue for a serverless computing environment associated with the coordinator device ([0025]).

Regarding claim 11, Shimamura teaches wherein the coordinated device is a first coordinated device of a plurality of coordinated devices ([0022]).

Regarding claim 12, Shimamura teaches wherein the identified serverless computing environment is provided by one of the plurality of coordinated devices ([0026]).

Regarding claim 13, Shimamura teaches wherein the data store is configured to store further computer-executable instructions that, when executed by the processor, configure the coordinator device to perform further operations including: receiving a request from a second coordinated device to execute the first task; obtaining, from the identified serverless computing environment, a second processing result corresponding to a second execution of the first task; and transmitting the second processing result to the second coordinated device ([0032]).

Regarding claim 14, Shimamura teaches wherein obtaining the second processing result includes causing the identified serverless computing environment to be reset between executions of the first task ([0034]).

Regarding claim 15, Shimamura teaches wherein the identified serverless computing environment is pre-generated for the first task ([0026]).

Regarding claim 16, it is the method claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1 above. 

Regarding claim 17, Shimamura teaches identifying, by the coordinator device, the first serverless computing environment ([0027]; [0039-40]).

Regarding claim 19, Shimamura teaches further comprising scheduling, by the coordinator device, execution of the first task based at least in part on a scheduling algorithm ([0025]).

Regarding claim 20, Shimamura teaches wherein the scheduling algorithm comprises one or more of first-in first-out scheduling, earliest deadline scheduling, shortest remaining time scheduling, fixed priority pre-emptive scheduling, or round-robin scheduling ([0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US PG Pub No. US 2018/0300173 A1).

Regarding claim 5, Shimamura does not teach wherein identifying the serverless computing environment is further based at least in part on a prioritization of the first task.
It is old and well known that tasks typically have a priority assigned to them such that they can be scheduling timely by a computing system. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to identify the serverless computing environment is further based at least in part on a prioritization of the first task. One would be motivated by the desire to ensure the task is given preferential execution. 

Regarding claim 18, Shimamura does not teach wherein the first serverless computing environment is identified further based at least in part on a priority of the first task relative to other tasks in a work item queue.
It is old and well known that tasks typically have a priority assigned to them such that they can be scheduling timely by a computing system. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to identify the serverless computing environment is further based at least in part on a prioritization of the first task. One would be motivated by the desire to ensure the task is given preferential execution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric C Wai/Primary Examiner, Art Unit 2195